 Case: 1:19-cv-03788 Document #: 107 Filed: 02/02/21 Page 1 of 1 PageID #:653

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Catherine Shanahan
                                          Plaintiff,
v.                                                       Case No.: 1:19−cv−03788
                                                         Honorable John Robert Blakey
National Auto Protection Corp., et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 2, 2021:


        MINUTE entry before the Honorable John Robert Blakey: Telephonic status
hearing held on 2/2/2021. Based upon the representations of the parties this case has
settled and is dismissed without prejudice. Absent reinstatement on or before 3/16/2021,
the dismissal will convert to one with prejudice without further order of the Court. Any
other pending deadlines are stricken. Civil case terminated. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
